

Exhibit 10.01
 
EMPLOYMENT AGREEMENT


THIS AGREEMENT (the "Agreement") is made as of the 2nd day of September, 2008
between Aduromed Industries, Inc., a Delaware corporation (“ADRM"), Aduromed
Corporation, a Delaware corporation (“Aduromed", and together with ADRM, the
“Companies”) and Scott Grisanti (the "Executive" or "Employee"), an individual
residing at 1554 Anderson Ave Unit E, Fort Lee, NJ 07024-2716.


WITNESSETH THAT:


WHEREAS, the Executive has extensive and valuable experience in the business of
the Companies; and


WHEREAS, the Companies desire to employ the Executive, giving him full executive
powers, and the Executive desires so to be employed by the Companies;


NOW, THEREFORE, in consideration of the premises and mutual covenants herein
contained, the Companies and the Executive hereby agree as follows:


1. Employment.


The Companies shall, and do hereby, employ the Executive, and the Executive
shall, and does hereby accept employment from the Companies in the capacity of
the President and Chief Executive Officer of the Companies. In such capacity,
the Executive shall at all times during the term of his employment hereunder
have the title of President and Chief Executive Officer; and shall


(i) devote during normal business hours his full attention, knowledge,
experience, skills and best endeavors to the business and affairs of the
Companies,


(ii) perform services and discharge duties set forth herein and generally
associated with the position of the Chief Executive Officer in a trustworthy
manner and


(iii) perform all duties consistent with (a) policies established from time to
time by the Companies and (b) all applicable legal requirements.


2. Authority.


Executive shall have full power, responsibility and authority to manage the
businesses in the ordinary course of both the Companies and its various
subsidiaries, if any as provided by the Board of Directors, including but not
limited to,


(i) hiring, terminating and setting the compensation (including fringe benefits)
for employees of, consultants and agents for the Companies, provided, however,
that in no case shall an employment contract set a term of greater than one (1)
year nor provide for salary and bonus in excess of $200,000 per year without
first receiving the approval of the Board of Directors of the Companies; and


(ii) performing all other functions necessary to provide for the continued
operation in the ordinary course of the Companies as shall from time to time be
established.


3. Term.


Subject to the provisions for termination herein provided, the term of this
Agreement shall commence as of the 2nd day of September, 2008, and shall
continue in full force and effect until the Company's close of business on
September 2nd, 2011. At the expiration of the original term of this Agreement on
September 2nd, 2011, and upon each anniversary thereafter, the Term of this
Agreement shall be deemed renewed and extended for successive one-year periods,
provided that neither party, within ninety (90) days prior to such expiration
date or any anniversary thereof, shall have given written notice to the other
that this Agreement shall not be renewed or extended. (Such term, including all
renewals and extensions, herein called the "Term".)
 

--------------------------------------------------------------------------------


 
4. Compensation.


The Company shall compensate the Employee during the Term of this Agreement as
follows:


(a) Base Salary. The Employee shall be paid a base salary ("Base Salary") of not
less than Three Hundred Thousand Dollars ($300,000.00) per year in installments
consistent with the Companies’ usual practices.


(b) Performance Bonus. The Employee shall be entitled to an annual cash bonus (
the "Bonus") based upon the Companies’ attainment of reasonable financial
objectives to be determined annually by the Board. The maximum annual Bonus
shall not exceed sixty percent (60%) of the applicable year's ending Base Salary
and shall be payable only in the event the Board determines, in its sole and
exclusive discretion, that the particular year's financial and set objectives
have been met. The timing for payment of any such Bonus shall be in accordance
with the Companies’ bonus plan, if any shall have been established by the Board,
but in any event not later than seventy-five (75) days following the close of
the particular fiscal year.


(c) Withholding. All compensation payable to the Executive hereunder shall be
subject to withholding, as required by law.


5. Benefits.


(a) Generally. The Executive shall be eligible to participate in any employee
benefit or welfare plan, including any life, accident, medical, and disability
insurance, retirement or pension plan or program maintained or which shall be
maintained from time to time during the Term by the Companies for its employees
or executive employees and their immediate families, on the same basis and
subject to the same requirements and limitations as are or shall be applicable
to other employees or executive employees of the Companies.


(b) Perquisites. The Executive shall be provided with (i) a car allowance of
$800 per month (ii) a cellular phone and the Companies shall pay all monthly
fees and charges, (iii) computer equipment, dedicated phone/fax line and
fax/copying and scanning equipment at Employee's residence and the Companies
shall pay or reimburse him for all installation and carrying charges associated
therewith, and (iv) such other perquisites as are normal and customary for
executives similarly situated which contribute to the Executive’s performance of
his responsibilities and (v) other perquisites that from time to time may be
established by the Companies and its Board of Directors.
 
6. Vacation.


Executive shall be entitled to four (4) weeks' vacation each year during the
Term of this Agreement, and any renewal or extension thereof, to be taken at
times not inconvenient to the Companies.


7. Expenses.


The Companies shall reimburse the Executive for all reasonable business
expenditures made by him in connection with, or in furtherance of, his
employment hereunder, upon presentation and approval of itemized expense
statements, receipts or vouchers or such other supporting information as may
from time to time be reasonably requested by the Companies. Air travel by
Executive shall be in "business class” and shall include the providing of a
designated airline travel club where the executive can make use of such
facilities to conduct business in a professional environment while traveling.


8. Confidentiality.


During the Term of his employment, and at all times thereafter, the Employee
shall not, without the prior written consent of the Companies, divulge to any
third party or use for his own benefit or the benefit of any third party or for
any purpose other than the exclusive benefit of the Companies, any confidential
or proprietary business or technical information revealed, obtained or developed
in the course of his employment with the Companies and which is otherwise the
property of the Companies or any of its affiliated corporations, including, but
not limited to, trade secrets, customer lists, formulae and processes of
manufacture; provided, however, that nothing herein contained shall restrict the
Employee's ability to make such disclosures during the course of his employment
as may be necessary or appropriate to the effective and efficient discharge of
his duties to the Companies.
 

--------------------------------------------------------------------------------


 
9. Proprietary Intellectual Property.


The Employee shall treat as for the sole benefit of the Companies and fully and
promptly disclose and assign to it without additional compensation, all
proprietary intellectual property, including, without limitation, all ideas,
discoveries, inventions and improvements, patentable or not, as well as all
formulae, processes, know-how, patent rights and letters patent therefor filed
in the United States and all other countries, and any and all rights and
interests in, to and under the same, made, conceived, acquired, reduced to
practice, or otherwise possessed, during the term of his employment by the
Companies, alone or with other employees, during or after usual working hours
either on or off the job, and which are related to the Companies’ business. In
addition, the Employee agrees that, upon request, he will promptly make all
disclosures, execute all instruments and papers, and perform all acts whatsoever
necessary or desired by the Companies to vest in and assign to the Companies,
their successors, assigns and nominees, fully and completely, all rights created
or contemplated by this SECTION 9 and which may be necessary or desirable to
enable the Companies, their successors, assigns and nominees to secure and enjoy
the full benefits and advantages thereof, including any and all applications,
writings or other documents, as may be necessary to apply for and obtain any
patent, copyright or trademark registration by the Companies or any assignment
thereof. Employee shall at all times cooperate with and assist the Companies in
preserving and enforcing the aforesaid rights which assistance and cooperation
shall include but not be limited to providing the Companies with all information
and documents necessary to prosecute and defend such rights. The covenants made
by the Employee under the terms of this SECTION 9 shall be enforceable by the
Companies for so long as employee shall be employed by, or a consultant to, the
Companies and for twelve (12) months immediately thereafter unless, during the
term of this Agreement, he shall have been terminated without cause.


10. Property.


Both during the Term of his employment and thereafter, the Employee shall not
remove from the Companies’ offices or premises any of the Companies’ documents,
records, notebooks, files, correspondence, reports, memoranda and similar
materials or property of any kind unless necessary in accordance with the duties
and responsibilities of his employment. In the event that any such material or
property is removed, it shall be returned as promptly as possible. The Employee
shall not make, retain, remove or distribute any copies, or divulge to any third
person the nature or contents of any of the foregoing or of any other oral or
written information to which he may have access, except as disclosure shall be
necessary in the performance of his duties. On the termination of his employment
with the Companies, the Employee shall leave with or return to the Companies all
originals and copies of the foregoing then in his possession or subject to his
control, whether prepared by the Employee or by others.


11. Termination By Companies.


(a) Termination for Cause. The employment of the Employee may be terminated for
Cause at any time by the vote of a majority of the Board; provided, however,
that before the Companies may terminate the Employee's employment for Cause for
any reason that is susceptible to cure, the Companies shall first send the
Employee written notice of its intention to terminate this Agreement for Cause,
specifying in such notice the reasons for such Cause and those conditions that,
if satisfied by the Employee, would cure the reasons for such Cause, and the
Employee shall have 30 days from receipt of such written notice to satisfy such
conditions. If such conditions are satisfied within such 30-day period, the
Companies shall so advise the Employee in writing. If such conditions are not
satisfied within such 30-day period, the Companies may thereafter terminate this
Agreement for Cause on written Notice of Termination (as defined in SECTION
13(a)) delivered to the Employee describing with specificity the grounds for
termination. Immediately on termination pursuant to this SECTION 11(A), the
Companies shall pay to the Employee in a lump sum any remaining unpaid Base
Salary under SECTION 4(A) to the Date of Termination (as defined in SECTION
13(B)) and the Employee shall forfeit any Base Salary attributable to any period
subsequent to the Date of Termination. On termination pursuant to this SECTION
11(A), the Employee shall forfeit (i) his Bonus under SECTION 4(B) for the year
in which such termination occurs, and (ii) all unvested Options and other
options, warrants and rights relating to capital stock of the Companies, except
those issued prior to the date of this Agreement. For purposes of this
Agreement, Cause shall mean: (1) a material breach of any of the terms of this
Agreement that is not immediately corrected following written notice of default
specifying such breach; (2) repeated intoxication with alcohol or drugs while on
Companies’ premises during its regular business hours to such a degree that, in
the reasonable judgment of the other managers of the Companies, the Employee is
abusive or incapable of performing his duties and responsibilities under this
Agreement; (3) conviction of a felony; or (4) misappropriation of property
belonging to the Companies and/or any of its affiliates.
 

--------------------------------------------------------------------------------


 
(b) Termination Without Cause. The employment of the Employee may be terminated
without Cause at any time by the vote of a majority of the Board on delivery to
the Employee of a written Notice of Termination (as defined in SECTION 13(A)).
On the Date of Termination (as defined in SECTION 13(B)) pursuant to this
SECTION 11(B), the Company shall pay to the Employee in a lump sum in lieu of
payments under SECTIONS 4(A), 4(B) AND 5 for the remainder of the Term an amount
equal to the sum of (i) all remaining unpaid Base Salary payable under SECTION
4(A) for the full period through the Date of Termination, plus (ii) the maximum
Bonus available to the Employee under SECTION 4(B) for the year in which the
termination occurs, pro-rated through the Date of Termination, plus (iii) Base
Salary payable under SECTION 4(A) for a full one (1) year period commencing on
the Date of Termination, such Base Salary to be paid to the Employee in
accordance with the Companies’ normal payroll practices over the course of such
additional one year period, plus (iv) the maximum Bonus available to the
Employee under SECTION 4(B) for the one (1) year period commencing on the Date
of Termination, such Bonus to be paid to the Employee in accordance with the
Companies’ normal payroll practices over the course of such additional one year
period. In addition, on termination of the Employee under this SECTION 11(B),
all of the Employee's unvested Options and other options, warrants and rights
relating to capital stock of the Companies shall immediately vest and become
exercisable. The term of any such options (including the Options), warrants and
rights shall be extended to the fifth anniversary of the Employee's termination.
The Employee acknowledges that extending the term of any incentive stock option
pursuant to this SECTION 11(B), or SECTION 11(C), 11(D) OR 12(A), could cause
such option to lose its tax-qualified status under the Internal Revenue Code of
1986, as amended (the "Code"), and agrees that the Companies shall have no
obligation to compensate the Employee for any additional taxes he incurs as a
result. In addition, Employee shall be entitled to any benefits under Section 5
hereof which he had the benefit of as of the Date of Termination for such
additional one year period upon the same terms and conditions as they existed as
of the Date of Termination.


(c) Termination on Disability. If during the Term the Employee should fail to
perform his duties hereunder on account of physical or mental illness or other
incapacity which the Board shall in good faith determine renders the Employee
incapable of performing his duties hereunder, and such illness or other
incapacity shall continue for a period of more than six (6) consecutive months
("Disability"), the Companies shall have the right, on written Notice of
Termination (as defined in SECTION 13(A)) delivered to the Employee to terminate
the Employee's employment under this Agreement. During the period that the
Employee shall have been incapacitated due to Disability, the Employee shall
continue to receive the full Base Salary provided for in SECTION 4(A) hereof at
the rate then in effect until the Date of Termination (as defined in SECTION
13(B)) pursuant to this SECTION 11(C). On the Date of Termination pursuant to
this SECTION 11(C), the Companies shall pay to the Employee in a lump sum an
amount equal to all remaining unpaid Base Salary payable under SECTION 4(A) for
the full period through the Date of Termination. In addition, the Companies
shall pay to the Employee Base Salary payable under SECTION 4(A) for a full one
(1) year period commencing on the Date of Termination, such Base Salary to be
paid to the Employee in accordance with the Companies’ normal payroll practices
over the course of such additional one year period. In addition, on such
termination, all of the Employee's unvested Options and other options, warrants
and rights relating to capital stock of the Companies shall immediately vest and
become exercisable. The term of any such options (including the Options),
warrants and rights shall be extended to the fifth anniversary of the Employee's
termination. In addition, Employee shall be entitled to any benefits under
Section 5 hereof which he had the benefit of as of the Date of Termination for
such additional one year period upon the same terms and conditions as they
existed as of the Date of Termination.


(d) Termination on Death. If the Employee shall die during the Term, the
employment of the Employee shall thereupon terminate. On the Date of Termination
(as defined in SECTION 13(B)) pursuant to this SECTION 11(D), the Companies
shall pay to the Employee's estate a lump sum amount equal to all remaining
unpaid Base Salary payable under SECTION 4(A) for the full period through the
Date of Termination. In addition, the Companies shall pay to the Employee’s
estate Base Salary payable under SECTION 4(A) for a full one (1) year period
commencing on the Date of Termination, such Base Salary to be paid to the
Employee’s estate in accordance with the Companies’ normal payroll practices
over the course of such additional one year period. In addition, on termination
of the Employee under this SECTION 11(D), all of the Employee's unvested Options
and other options, warrants and rights relating to capital stock of the
Companies shall immediately vest and become exercisable. The term of any such
options (including the Options), warrants and rights shall be extended to the
fifth anniversary of the Employee's termination. The provisions of this SECTION
11(D) shall not affect the entitlements of the Employee's heirs, executors,
administrators, legatees, beneficiaries or assigns under any employee benefit
plan, fund or program of the Companies.


12. [This Section Intentionally Left Blank].


13. Provisions Applicable to Termination of Employment.


(a) Notice of Termination. Any purported termination of Employee's employment by
the Companies pursuant to SECTION 11 shall be communicated by Notice of
Termination to the Employee as provided herein, and shall state the specific
termination provisions in this Agreement relied on and set forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Employee's employment ("Notice of Termination”).


(b) Date of Termination. For all purposes, "Date of Termination" shall mean, for
Disability, thirty (30) days after Notice of Termination is given to the
Employee (provided the Employee has not returned to duty on a full-time basis
during such 30-day period), or, if the Employee's employment is terminated by
the Companies for any other reason, the date on which a Notice of Termination is
given.
 

--------------------------------------------------------------------------------


 
(c) Benefits on Termination. On termination of this Agreement by the Companies
pursuant to SECTION 11, all profit-sharing, deferred compensation and other
retirement benefits payable to the Employee under benefit plans in which the
Employee then participated shall be paid to the Employee in accordance with the
provisions of the respective plans and the Employee shall be entitled to all
accrued and unused vacation days through the Date of Termination.


14. Non-Competition and Non-Solicitation.


(a) In consideration of the provisions hereof and the payments provided under
SECTION 11, for the Restricted Period (as hereinafter defined), the Employee
will not, except as specifically provided below, anywhere in any state of the
United States in which the Companies are engaged in the conduct of their
business as of such termination date (the "Restricted Territory"), directly or
indirectly, acting individually or as the owner, shareholder, partner or
management employee of any entity, (i) engage in the operation of disposing or
converting medical waste, (ii) enter the employ as a manager of, or render any
personal services to or for the benefit of, or assist in or facilitate the
solicitation of customers for, or receive remuneration in the form of management
salary, commissions or otherwise from, any business engaged in such activities
in such jurisdictions; or (iii) receive or purchase a financial interest in,
make a loan to, or make a gift in support of, any such business in any capacity,
including without limitation, as a sole proprietor, partner, shareholder,
officer, director, principal agent or trustee; provided, however, that the
Employee may own, directly or indirectly, solely as an investment, securities of
any business traded on any national securities exchange or quoted on any NASDAQ
market, provided the Employee is not a controlling person of, or a member of a
group which controls, such business and further provided that the Employee does
not, in the aggregate, directly or indirectly, own five percent (5%) or more of
any class of securities of such business. The term "Restricted Period" shall
mean the earlier of (i) the maximum period allowed under applicable law and
(ii)(x) in the case of a Change of Control, until the third anniversary of the
effective date of the Change of Control, (y) in the case of a termination by the
Companies without Cause pursuant to Section 10(b) and provided the Companies
have made the payments required under SECTION 11(B), until the second
anniversary of the Date of Termination, or (z) in the case of Termination for
Cause by the Company pursuant to SECTION 11(A), until the first anniversary of
the Date of Termination.


(b) If the final judgment of a court of competent jurisdiction declares that any
term or provision of this SECTION 15 is invalid or unenforceable, the parties
agree that the court making the determination of invalidity or unenforceability
shall have the power to reduce the scope, duration or area of the term or
provision, to delete specified words or phrases or to replace any invalid or
unenforceable term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be enforceable as so
modified after the expiration of the time within which the judgment may be
appealed.


15. (a) Benefits Upon a Change in Control. If (i) during the term of this
Agreement and while Executive remains an employee of the Companies, the
Companies shall be subject to a Change in Control and (ii) within one (1) year
following such Change in Control the Companies terminate the employment of
Executive involuntarily and without Cause, then in such case Executive shall be
entitled to receive the following: (A) Executive's unpaid Base Salary accrued
through the Date of Termination, plus (B) the maximum Bonus available to the
Employee under SECTION 4(B) for the year in which the termination occurs,
pro-rated through the Date of Termination, plus (C) Base Salary payable under
SECTION 4(A) for a full one (1) year period commencing on the Date of
Termination, such Base Salary to be paid to the Employee in accordance with the
Companies’ normal payroll practices over the course of such additional one year
period, plus (D) the maximum Bonus available to the Employee under SECTION 4(B)
for the one (1) year period commencing on the Date of Termination, such Bonus to
be paid to the Employee in accordance with the Companies’ normal payroll
practices over the course of such additional one year period, and (E) to the
extent required by COBRA only, continuation of group health benefits pursuant to
the Companies’ standard programs or in effect at the Date of Termination, for a
period of not less than 18 months (or such longer period as may be required by
COBRA), provided that Executive makes the necessary conversion. If during the
term of this Agreement and while Executive remains an employee of the Companies,
the Companies shall be subject to a Change in Control, then in such case
Executive shall be entitled to vesting of all of the Executive's unvested
Options and other options, warrants and rights relating to capital stock of the
Companies which shall immediately become exercisable and the term of any such
options (including the Options), warrants and rights shall be extended to the
fifth anniversary of the date of such Change in Control.
 

--------------------------------------------------------------------------------


 
(b) Exclusivity. The provisions of this Agreement are intended to be and are
exclusive and in lieu of any other rights or remedies to which Executive or the
Companies may otherwise be entitled, either at law, tort or contract, in equity,
under Companies policies in effect now or hereafter, or under this Agreement, in
the event that (i) during the term of this Agreement and while Executive remains
an employee of the Companies, the Companies shall be subject to a Change in
Control and (ii) within one (1) year following such Change in Control the
Companies terminates the employment of Executive involuntarily and without
Cause. In such circumstances, Executive shall be entitled to no benefits,
compensation or other payments or rights upon termination of employment other
than those benefits expressly set forth in Section 15.


"Change in Control" shall mean any merger, consolidation, sale of assets or
other similar transaction or series of transactions involving the Companies,
other than any such transaction or transactions following which the Companies or
its stockholders continue to own a majority of the combined voting power of the
outstanding securities of the corporation or other entity surviving or
succeeding to the business of the Companies.


16. Indemnification.


As an employee and agent of the Companies, the Employee shall be fully
indemnified by the Companies to the fullest extent permitted by applicable law
in connection with his employment hereunder.


17. Survival of Provisions.


The obligations of the Companies under SECTION 15 of this Agreement shall
survive both the termination of the Employee's employment and this Agreement.


18. No Duty to Mitigate; No Offset.


The Employee shall not be required to mitigate damages or the amount of any
payment contemplated by this Agreement, nor shall any such payment be reduced by
any earnings that the Employee may receive from any other sources or offset
against any other payments made to him or required to be made to him pursuant to
this Agreement.


19. Assignment; Binding Agreement.


The Companies may assign this Agreement to any parent, subsidiary, affiliate or
successor of the Companies. This Agreement is not assignable by the Employee and
is binding on him and his executors and other legal representatives. This
Agreement shall bind the Companies and their successors and assigns and inure to
the benefit of the Employee and his heirs, executors, administrators, personal
representatives, legatees or devisees. The Companies shall assign this Agreement
to any entity that acquires its assets or business, and shall cause it to assume
the Companies’ obligations and liabilities arising hereunder.


20. Notice.


Any written notice under this Agreement shall be personally delivered to the
other party or sent by certified or registered mail, return receipt requested
and postage prepaid, to such party at the address set forth in the records of
the Companies or to such other address as either party may from time to time
specify by written notice.


21. Entire Agreement; Amendments.


This Agreement contains the entire agreement of the parties relating to the
Employee's employment and supersedes all oral or written prior discussions,
agreements and understandings of every nature between them. This Agreement may
not be changed except by an agreement in writing signed by the Companies and the
Employee.


22. Waiver.


The waiver of a breach of any provision of this Agreement shall not operate or
as be construed to be a waiver of any other provision or subsequent breach of
this Agreement.
 

--------------------------------------------------------------------------------


 
23. Governing Law and Jurisdictional Agreement.


This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York. The parties irrevocably and
unconditionally submit to the jurisdiction and venue of any court, federal or
state, situated within New York County, New York for the purpose of any suit,
action or other proceeding arising out of, or relating to or in connection with,
this Agreement.


24. Severability.


In case any one or more of the provisions contained in this Agreement is, for
any reason, held invalid in any respect, such invalidity shall not affect the
validity of any other provision of this Agreement, and such provision shall be
deemed modified to the extent necessary to make it enforceable.


25. Enforcement.


It is agreed that it is impossible to measure fully, in money, the damage which
will accrue to the Company in the event of a breach or threatened breach of
SECTIONS 8, 9 OR 10 of this Agreement, and, in any action or proceeding to
enforce the provisions of SECTIONS 8, 9 OR 10 hereof, the Employee waives the
claim or defense that the Companies have an adequate remedy at law and will not
assert the claim or defense that such a remedy at law exists. The Companies are
entitled to injunctive relief to enforce the provisions of such sections as well
as any and all other remedies available to it at law or in equity without the
posting of any bond.


26. Counterparts.


This Agreement may be executed in counterparts, each of which shall be deemed an
original and both of which together shall constitute one and the same
instrument.


27. Due Authorization.


The execution of this Agreement has been duly authorized by the Companies by all
necessary corporate action.


IN WITNESS WHEREOF, the parties have executed and delivered this Employment
Agreement as of the day and year set forth above.



 
ADUROMED INDUSTRIES, INC. a Delaware corporation
             
By
      /s/ Kevin Dunphy
       
Name: Kevin Dunphy
       
Title: Chief Financial Officer and Treasurer
             
ADUROMED CORPORATION a Delaware corporation
                 
By
      /s/ Kevin Dunphy
       
Name: Kevin Dunphy
       
Title: Chief Financial Officer and Treasurer
                 
EMPLOYEE
             
/s/ Scott Grisanti
       
Name: Scott Grisanti
   

 

--------------------------------------------------------------------------------

